DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claim Rejections - 35 USC § 112(b)
2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 9, 11, 13-14, 20-22, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 20 recites “a spiral section” and “an upper cylindro-conical section”; it is unclear whether such recitations are the same, different from, or part of “a plurality of spiral sections” and “a plurality of cylindro-conical sections”, respectively, previously defined in the base claim 1.  
Claims 9, 11, 13-14, 21-22, each recites “with numbers ranging from …”  It is unclear what are the “numbers”, and what dimension or property do they indicate? 

Claim Rejections - 35 USC § 102 
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1, 5-6, 17-20, and 23, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Abel (2003/0211442). 
	Regarding claim 1, Abel discloses a file 300 (Figs. 5A-5D) for root canal treatment comprising: a shank 110 for debriding the root canal, wherein the shank has a circular cross-sectional area, and further includes a lateral surface (i.e. outer surface of shank).  The lateral surface of shank 110 includes a plurality of striated grooves 30 with cuttinq edqes (Figs. 5A-5D; paragraph 47) that are separated by smooth areas (non-barbed surface).  The shank further includes a plurality of cylindro-conical sections (sections with barbs 30) that are inter-spaced with a plurality of spiral sections 32, wherein each cylindro-conical section forms part of the lateral surface (Fig. 5C). 
	As to claim 5, Abel discloses the shank terminates in a conical cutting tip 36 (Fig. 6D).  As to claim 6, the striated grooves 30 include any one or more of: horizontal, vertical, or transversal grooves (see Figs. 9B-9C paragraph 28, the barbs 530 form concave grooves with concave cutting projections). As to claims 17-19, Abel discloses the shank terminates in a conical non-cutting tip 36 (Fig. 5D), a beveled tip 36 (Fig. 6D), 
	Regarding claim 23, Abel discloses the invention substantially as claimed as detailed above with respect to claim 1.  Abel discloses a file 300 (Figs. 5A-5D) for root canal treatment comprising: a shank 110 for debriding the root canal, wherein the shank has a circular cross-sectional area, and further includes a lateral surface (i.e. outer surface of shank).  The lateral surface of shank 110 includes one or more cylindro-conical sections (smooth sections between flutes 32); and one or more spiral sections 32.  Each cylindro-conical section (smooth section) includes a plurality of striated grooves 30 with cutting edges that are separated by smooth areas (Figs. 5A-5D).  

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 8-9, 11, 13-14, and 21-22 are rejected under 35 U.S.C.103 as being unpatentable over Abel in view of Brock (2003/0077553)  
Per claim 8, Abel’s file is capable of being hand operated or connected to an electrically rotating instrument (paragraph 45); but Abel is not explicit to such capability feature.  Brock explicitly discloses an endodontic file that may either be manipulated manually or by an electrical/motorized handpiece (paragraph 34).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the 
Per claims 9, 11, 13-14, and 21-22, Abel discloses it is well known for such endodontic files to be made of stainless steel and/or NiTi (paragraphs 9-11) but fails to disclose the claimed taper ranges, and the length ranges. 
	Brock discloses the endodontic file having a length 3mm to 18 mm (paragraph 35), taper of 1%-12%, which overlap with the claimed ranges, and indicating that such dimensions are of result-effective variables.  Therefore, such claimed ranges would have been obvious to one having ordinary skill in art at the time the invention was made since it has been held that discovering an optimum or workable ranges is well within the skill of an artisan via routine experimentation in order to improve upon what is already generally known. See MPEP §§ 2144.05.  


Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner HAO D. MAI whose telephone number is (571)270-3002.  The examiner can normally be reached on Mon-Fri 8:00-4:30.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/HAO D MAI/
Examiner, Art Unit 3772